PER CURIAM.
We conclude that the judge of compensation claims erred in precluding the employer and carrier from asserting a defense based on the statute of limitations. An employer who fails to provide an employee with the informational brochure required by section 440.185, Florida Statutes may be estopped from asserting a statute of limitations defense, see Gaines v. Orange County Public Utilities, 710 So.2d 139 (Fla. 1st DCA 1998), but estoppel is not a bar to the defense in the present case because the claimant had actual knowledge of her rights under the worker’s compensation laws. See Solar Pane Insulating Glass, Inc. v. Hanssen, 727 So.2d 961 (Fla. 1st DCA 1998). Accordingly, we must reverse the final order awarding benefits to the claimant.
WEBSTER, KAHN and PADOYANO, JJ., concur.